SENTENCIA
Revisamos, mediante el mecanismo procesal decisorio de la orden de mostrar causa, una resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Bayamón, me-diante la cual dicho foro judicial se negó a conceder una petición de injunction preliminar, solicitada dentro de una acción denominada de “injunction, sentencia declaratoria, daños y perjuicios y cumplimiento específico de contrato”; radicada dicha acción por la aquí peticionaria Aconi Telecommunications, Inc. (en adelante Aconi) contra el code-mandado Rafael Noa, su esposa Ana M. López y la sociedad legal de gananciales compuesta por ambos.
De la mencionada resolución surge, en síntesis y en lo pertinente, que: la peticionaria Aconi es una corporación que se dedica a ofrecer servicios de instalación y repara-ción de cuadros telefónicos desde hace catorce (14) años —en específico, cuadros telefónicos marca Rolm— indus-tria que es competitiva y técnica que requiere una alta inversión de capital y en la cual los márgenes de ganancias son bajos; que el codemandado Rafael Noa fue empleado de Aconi por aproximadamente doce (12) años, habiendo co-menzado como instalador-reparador y ascendiendo, según fue adquiriendo experiencia y ciertos cursos de adiestra-miento especializado, hasta ocupar puestos de mayor jerar-quía; que todos los adiestramientos especializados, que re-cibiera Noa en los Estados Unidos, fueron sufragados totalmente por Aconi; que previo a la asistencia a uno de esos adiestramientos altamente especializados en los Esta-dos Unidos, el 2 de marzo de 1990, Noa firmó un contrato mediante el cual se comprometió, en lo pertinente, a que durante los nueves (9) meses siguientes a la fecha en que cesaran sus servicios para Aconi él se abstendría de traba-*581jar, o prestar servicios, “para otras empresas o personas cuyas operaciones, actividades y/o negocios” (Memorial de la parte demandante, pág. 5) fueran en el mismo ramo que Aconi; que, antes de firmar el referido acuerdo, Noa fue informado por el gerente de operaciones de Aconi que, de no hacerlo, se “quedaría atrás” en la Compañía; y que luego de que Noa renunciara —de manera sorpresiva— a su em-pleo con Aconi, inmediatamente comenzó a prestarle servi-cios a empresas e instituciones que tenían cuadros telefó-nicos marca Rolm, de los cuales Aconi era el distribuidor exclusivo en Puerto Rico.
El foro de instancia denegó la solicitud de injunction preliminar no obstante entender que la cláusula de no competencia, aquí en controversia, era una válida en vista de que: la misma era por un período de tiempo razonable corto (nueve (9) meses); que Aconi tenía un interés legítimo en proteger su inversión; Noa era un empleado clave, y existía, en consecuencia, una “consideración valiosa como quid pro quo de la restricción de la libertad de contratación”. Petición de certiorari, pág. 4. Razonó, sin embargo, el foro de instancia —en apoyo de su decisión denegatoria— que Aconi ejerció “presión indebida” sobre Noa para obligarlo a firmar el contrato. Dicha conclusión tiene como fundamento el hecho de que Noa fue informado, por el gerente de operaciones de Aconi, que si no aceptaba “quedaría atrás” en la Compañía. Inconforme, Aconi acudió —vía certiorari— ante este Tribunal imputándole al foro de instancia haber errado al así decidir.
Mediante resolución, de fecha 18 de marzo de 1994, le concedimos término a la parte demandada recurrida para que mostrara causa por la cual “no se deba expedir el auto solicitado y dictar Sentencia revocatoria de la resolución recurrida”. La referida parte ha comparecido. Resolvemos.
*582I
De entrada, procede señalar que el foro de instancia de-terminó que no existía problema alguno relativo al hecho de que, tratándose de que el remedio solicitado era extraor-dinario, la parte demandante tenía el peso de probar su procedencia conforme a los criterios establecidos en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975); esto es, que Aconi había cumplido con dicha obligación. Véase, en adición, García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992).
En cuanto al asunto de la validez de la cláusula de no competencia, recientemente nos expresamos al respecto. En Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 175 (1994), expresamos que, “considerando que en nuestro ordenamiento rige el principio de la libertad de contratación, como regla general los acuerdos de no competencia son válidos” (énfasis suplido), pero que, “considerando que todo contrato debe estar conforme al principio de la buena fe, [y] en ausencia de expresión legislativa al respecto, la validez de las cláusulas de no competencia dependerá del cumplimiento de las condiciones siguientes”. (Enfasis suplido.) Id:
Primero, el patrono debe tener un interés legítimo en dicho acuerdo, esto es, que de no recibir la protección de una cláusula de no competencia, su negocio se vería sustancialmente afectado. La magnitud de este interés se medirá, entre otras cosas, a la luz de la posición del empleado dentro de la empresa. Esto es, que la existencia del interés del patrono estará direc-tamente relacionada y dependerá de que el empleado, por la posición que asume en la empresa, esté facultado para competir de forma efectiva con su patrono en un futuro.
Segundo, el alcance de la prohibición debe corresponder con el interés del patrono, en cuanto a objeto, término y lugar de restricción o clientes afectados. El objeto de la prohibición se debe limitar a actividades similares a las efectuadas por el pa-trono; no es necesario que se limite a las funciones específicas del empleado. El término de no competencia no debe excederse de doce (12) meses, entendiéndose que cualquier tiempo adicio-*583nal es excesivo e innecesario para proteger adecuadamente al patrono. Por último, respecto al alcance de la prohibición, el contrato debe especificar los límites geográficos o los clientes afectados. En cuanto al área geográfica a la que aplica la res-tricción, ésta debe limitarse a la estrictamente necesaria para evitar la competencia real entre el patrono y el empleado. Cuando la prohibición de competencia se refiere a los clientes, debe referirse sólo a aquellos que el empleado atendió personal-mente durante un período razonable de tiempo antes de renun-ciar o en un período inmediatamente anterior a la renuncia, y que al hacerlo todavía eran clientes del patrono. Estos elemen-tos se evaluarán teniendo en mente la naturaleza de la indus-tria involucrada y el posible interés público relacionado.
Tercero, el patrono debe ofrecer una contraprestación a cam-bio de la firma del acuerdo de no competir por parte del empleado. Esta contraprestación puede consistir, por ejemplo, en la obtención de un ascenso, de beneficios adicionales en el trabajo o del disfrute de cambios sustanciales de similar natu-raleza en las condiciones de empleo. Incluso sería suficiente que un candidato obtenga el empleo deseado en la empresa. Sin embargo, no se admitirá como causa del acuerdo de no compe-tencia la mera permanencia en el empleo.
Cuarto, los pactos de no competencia, como todo contrato, deben contar con los elementos esenciales para su validez: con-sentimiento, objeto y causa. Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391. Sin embargo, en este tipo de contratos sere-mos especialmente estrictos al asegurarnos de que el empleado firmó libre y voluntariamente el contrato de no competencia. No permitiremos coacción o presión indebida alguna por parte del patrono. Nada se ha alegado en el caso de marras que nos permita inferir que hubo tal coacción o presión indebida. Esta consideración, sin embargo, es innecesaria a la luz de lo que resolvemos a continuación sobre la validez del contrato.
Finalmente, es indispensable que los pactos de no competen-cia consten por escrito.
En la medida en que estos contratos incumplan las condicio-nes anteriores, se considerarán, además de contrarios a la buena fe contractual, violadores del orden público por restrin-gir de forma excesiva e injustificada la libertad de trabajo del empleado y la libertad de selección del público en general. Por tal razón, en vez de modificar la voluntad de las partes para ajustarla a normas razonables, se declarará nulo todo pacto de no competir que no cumpla con las condiciones anteriores. (Es-colio omitido.) Arthur Young & Co. v. Vega III, ante, págs. 176-178.
*584HH J-H
A la luz de todo lo antes expuesto, entendemos que la cláusula de no competencia, aquí en controversia, es una válida que debe ser puesta en vigor. En otras palabras, se cumple, de manera afirmativa, con todas y cada una de las condiciones, o requisitos, que expusimos, y exigimos, en el citado caso de Arthur Young & Co. v. Vega III, ante. Por otro lado, y contrario a lo expuesto por el foro de instancia, somos de la opinión que el acuerdo suscrito por el recurrido Noa con la peticionaria Aconi no fue realizado por éste bajo presión o coacción de clase alguna. El mero señalamiento, por parte del gerente de operaciones de Aconi, de que de no firmarlo se “quedaría atrás” no constituye, en nuestra opi-nión, coacción suficiente para anular dicho acuerdo; mera-mente significaba que, de no firmarlo Noa, la referida Com-pañía no le brindaría la oportunidad de seguir asistiendo a los cursos de entrenamiento especializado en los Estados Unidos, limitándose de esa forma sus posibilidades de pro-gresar en dicha Compañía.
Por los fundamentos antes expuestos, se expide el auto y se dicta sentencia revocatoria de la resolución emitida por el foro de instancia, devolviéndose el caso a dicho foro para procedimientos ulteriores consistentes con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió con opinión escrita.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

*585— O —